                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY



 ELEANOR PETARDI,                                             Civ. No. 2: 18-15543

               Plaintiff,
                                                                   OPINION
        v.

 MAJESTIC LANES, INC.; MAJESTIC
 BOWL, LTD; CROWN ASSOCIATES; LOU
 GAUDIA; JOHN DOES 1-10; ABC CORPS 1-
 10,
           Defendants.


WILLIAM J. MARTINI, U.S.D.J.:

      THIS MATTER comes before the Court upon Plaintiff Eleanor Petardi’s motion
to remand, filed on November 1, 2018. ECF No. [4] (“Motion”). There was no oral
argument pursuant to Federal Rule of Civil Procedure 78(b). For the reasons set forth
below, the Motion is DENIED.
   I.        FACTUAL BACKGROUND AND PROCEDURAL POSTURE
       This is a slip-and-fall case. On November 21, 2016, Plaintiff, a resident of Florida,
was at a bowling alley located in Hopelawn, New Jersey when she tripped over a bowling
bag. ECF No. [1-3] at 1–3, 5–6. The bowling alley is allegedly owned, managed, and
maintained by Majestic Lanes, Inc.; Majestic Bowl, Ltd.; and Crown Associates (together,
the “Majestic Defendants”), and individual Lou Gaudia. The Majestic Defendants are New
Jersey corporations and Defendant Gaudia is a resident of New Jersey. Id.
       As a result of the fall, Plaintiff was seriously hurt. Plaintiff alleges damages of
$2,000,000 based on her injuries which included a fractured femur, fractured radius, ankle
injury, and knee stiffness, all of which required four surgeries and steroid injections. Id.
¶ 15; see also [1-3] at 15. Based on these facts, Plaintiff alleges two counts of negligence,
one against the Majestic Defendants and one against Defendant Gaudia. See generally, id.
      Plaintiff initially filed her two-count complaint in Superior Court in Middlesex
County on October 30, 2018. Id. On or about the day of filing, Plaintiff provided
defendants with a courtesy copy of the complaint. ECF No. [4] at 2. Two days later,
Defendant Gaudia removed the action to this Court with the consent of his co-defendants.


                                             1
See ECF No. [11], [12], & [19]. The Defendants were subsequently served on November
28 and 29, 2018. On November 30, 2018, Plaintiff filed the instant Motion.
        In the Motion, Plaintiff argues that the “forum defendant rule” precludes removal
of this action. ECF No. [4] at 3–4 (citing 28 U.S.C. § 144(b)(2)). According to Plaintiff,
Defendants may not avoid the rule—which restricts removal from state court by in-state
defendants—by removing prior to service. Id. at 4–6. The Majestic Defendants and
Defendant Gaudia filed separate oppositions. ECF Nos. [11] & [12]. In the oppositions,
Defendants argue that the case was properly removed prior to service under Encompass
Ins. Co. v. Stone Mansion Restaurant, Inc., 902 F.3d 147 (3d Cir. 2018) and the “forum
defendant” rule cited by Plaintiff does not apply here. Id.
       On reply, Plaintiff argues, for the first time, that this case was not properly removed
because Plaintiff did not receive “written consent” of removal by Defendant Crown
Associates. ECF No. [14]. Defendants were permitted to file a sur-reply and averred that
Crown Associates is a now-defunct entity which has certain principals in common with the
other Majestic Defendants. ECF No. [19-2]. Defendant further argues that Crown
Associates is represented by the same counsel as the Majestic Defendants, was never
properly served with the complaint, and in any event, consents to removal. Id.
   II.    LEGAL STANDARD
        Federal courts are courts of limited jurisdiction, and to exercise jurisdiction the
District Court must have either federal question or diversity jurisdiction. 28 U.S.C.
§§ 1331–1332. At issue here is only the latter. Pursuant to 28 U.S.C. § 1332(a)(1), a
federal district court may exercise diversity jurisdiction when there is diversity of
citizenship between the parties and the amount in controversy exceeds the sum or value of
$75,000, exclusive of interest and costs. Id. § 1332(a)(1). To satisfy the jurisdictional
requirements of 28 U.S.C. § 1332(a)(1) such diversity “must be complete; that is, no
plaintiff can be a citizen of the same state as any of the defendants. Midlantic Nat. Bank
v. Hansen, 48 F.3d 693, 696 (3d Cir. 1995) (citations omitted). The Court determines
diversity by examining the citizenship of the parties at the time the complaint was filed. Id.
(citation omitted).
       A case filed in state court may be removed to federal court if the federal court has
subject matter jurisdiction. 28 U.S.C. § 1441. The general removal statute provides:
              Except as otherwise expressly provided by Act of Congress,
              any civil action brought in a State court of which the district
              courts of the United States have original jurisdiction, may be
              removed by the defendant or the defendants, to the district
              court of the United States for the district and division
              embracing the place where such action is pending.
28 U.S.C. § 1441(a). However, “[w]here federal jurisdiction is premised only on diversity
of the parties, the forum defendant rule applies.” Encompass Ins. Co. v. Stone Mansion
Rest. Inc., 902 F.3d 147, 151–52 (3d Cir. 2018), reh’g denied (Sept. 17, 2018). Under that

                                              2
rule, “[a] civil action otherwise removable solely on the basis of [diversity jurisdiction]
may not be removed if any of the parties in interest properly joined and served as
defendants is a citizen of the State in which such action is brought.” Id. § 1441(b)(2). The
Third Circuit has recently observed that this rule has long been considered “procedural
rather than jurisdictional, except where the case could not initially have been filed in federal
court.” Encompass, 903 F.3d at 152 (quoting Korea Exch. Bank, N.Y. Branch v. Trackwise
Sales Corp., 66 F.3d 46, 50 (3d Cir. 1995).
    III.   ANALYSIS 1
       As an initial matter, the Court finds that the requirements of Section 1332 are met.
Plaintiff is a citizen of Florida. Defendants are all citizens of New Jersey. Plaintiff has
alleged damages of $2,000,000. Based on the record before the Court, there is complete
diversity of the parties and alleged damages in excess the $75,000 jurisdictional threshold.
Midlantic, 48 F.3d at 696. The Court finds it may properly exercise diversity jurisdiction.
        The Court now turns to the application of the forum defendant rule. Although
Plaintiff forcefully argues that Defendants should not be permitted to avoid the rule as set
forth in Section 1441(b)(2) by removing this matter prior to service, the Third Circuit has
directly addressed this question in a published opinion and found otherwise. Encompass,
903 F.3d at 153. In Encompass, the Circuit found removal by the defendant, a citizen of
Pennsylvania, from Pennsylvania state court was proper prior to service. Id. The Circuit
noted that, at the time of removal, the defendant was not “properly joined and served,” and
thus it “availed itself of the plain meaning of the statute” that only precludes removal by
“properly joined and served [] defendants” who are “[] citizen[s] of the State in which such
action is brought.” Id. at 153–54 (quoting 28 U.S.C. § 1441(b)(2)). Examining the sparse
legislative history, the Circuit observed that removal was thus permissible in these
circumstances based on the unambiguous language found in Section 1441(b)(2) unless the
result was “absurd or bizarre.” Id. at 153. Acknowledging that allowing removal “may be
peculiar in that it allows [the defendant] to use pre-service machinations to remove a case
that it otherwise could not[, the Third Circuit found that] the outcome [wa]s not so
outlandish as to constitute an absurd or bizarre result.” Id. at 153–54.
       The facts here are nearly identical to Encompass, and the Court finds that
Encompass controls the result of Plaintiff’s Motion. Plaintiff filed her initial complaint on
October 30, 2018 and provided Defendants with a courtesy copy on or about that date.
Defendant Gaudia filed his notice of removal on November 1, 2018, and no defendant was
“properly joined and served” until November 28, 2018. Accordingly, under Encompass,
the forum defendant rule does not apply and this action was properly removed. While
Plaintiff argues that denial of her motion would sanction “race[s] to file a notice of removal
before service,” ECF No. [4] at 3, the Third Circuit has considered, and addressed, this
concern by specifically approving “a broader right of removal only in the narrow
1
  As noted above, Plaintiff on reply challenges removal based on Defendant Crown Associates’
lack of consent to removal. The Court need not address this argument because it was improperly
first raised on reply. United States v. Boggi, 74 F.3d 470, 478 (3d Cir. 1996).

                                               3
circumstances where a defendant is aware of an action prior to service of process with
sufficient time to initiate removal.” Encompass, 902 F.3d at 153 (3d Cir. 2018). The Court
thus finds that Plaintiff’s motion must be DENIED.
   IV.    CONCLUSION
      For the reasons set forth above, Plaintiff’s Motion, ECF No. [4], is DENIED. An
appropriate order follows.


                                                     /s/ William J. Martini
                                                   WILLIAM J. MARTINI, U.S.D.J.



Date: August 7, 2019




                                            4
